53 N.J. 65 (1968)
248 A.2d 129
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RICHARD ANDERSON, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 19, 1968.
Decided December 2, 1968.
Mrs. Miriam N. Span argued the cause for appellant (Mr. Peter Murray, attorney; Mr. Richard Newman, of counsel).
Mr. Richard A. Mink, Asst. County Prosecutor, argued the cause for respondent (Mr. Leo Kaplowitz, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of the Appellate Division, 104 N.J. Super. 18.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.